DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed on December 17, 2020 have been received and entered.  Claims 1, 7, 9 and 18 have been amended, while claim 2 and 10 have been canceled.  Claims 1, 3-8, 11-18 and 19 are under consideration. 

Election/Restrictions
Applicant’s election of species without traverse of (a) Cas9 endonuclease is introduced as a protein (b)   CRISPR RNA is introduced in the form of an RNA (c) tracrRNA is introduced in the form of an RNA  and targeted genetic modification comprises (e) insertion of a selectable marker in the reply filed on September 26, 2017 was acknowledged. However, upon further consideration, election of species requirement between different species are hereby withdrawn and all the pending species are hereby rejoined with the elected species. 
Claims 1, 3-8, 11-18 and 19 are under consideration. 

Priority
Instant application is a continuation of application no 15/072,794 filed on 03/17/2016, which is a continuation of PCT/GB2014/052837 filed on 09/18/2014 that claims priority from foreign application UK1321210.5, filed on 12/02/2013 and UK1316560.0, filed on 09/18/2013.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15072794, filed on 09/18/2014. 

Withdrawn-Claim Rejections - 35 USC § 112-written description
Claims 1, 3-8, 11-18 and 19 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s arguments that instant specification as filed and Bradley’s declaration supported by post fling publication of Borociak  reasonably conveys to one skilled in the art that Applicant had possession of the claimed invention are found persuasive, therefore, previous rejection of claims 

Maintained- Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-18 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Frendeway et al (WO2013/163394, dated 10/31/2013, filed on 04/25/2013, EFD 04/25/2012), Murphy et al (USPGPUB 2004/0018626, 01/29/2004, art of record), Zhang et al (USP 8,697,359, dated 04/15/2014, filed on 10/15/2013 and effective fling date 12/12/2012, art of record) and further in view of Thomas (Molecular Cell Biology, 12(7),  2919-2923, 1992) and Loring (US Patent No. 5,981,175, Nov. 9, 1999) for the reasons of record.
Claims are directed to an in vitro method for modifying a genome at a genomic locus of interest in a mouse ES cell, the method comprising: 
contacting the mouse ES cell with: a Cas9 endonuclease; a CRISPR RNA that hybridizes to a CRISPR target sequence at the genomic locus of interest; a tracrRNA; and an incoming nucleic acid sequence that is flanked by: (i) a 5' homology arm that is homologous to a 5' target sequence at the genomic locus of interest; and (ii) a 3' homolog arm that is homologous to a 3' target sequence at the genomic locus of interest;
wherein the incoming nucleic acid sequence is at least 10 kb in size; wherein, following the contacting step, the genome of the mouse ES cell is modified to comprise a targeted genetic modification comprising: deletion of a region of the genomic locus of interest wherein the deletion is at least 20 kb; and/or insertion of the incoming nucleic acid at the genomic locus of interest wherein the insertion is at least 20 kb, wherein the 5' and 3’homologv arm is at least 20 nucleotides long each. 
Claim interpretation: Instant obviousness rejections are made to the extent claims do not require any specific efficiency of gene deletion and/or insertion of large segment of DNA.
With respect to claims 1 and 18, Frendeway et al  teach a method for modifying a genome at a genomic locus of interest in a cell with a nuclease agent and a targeting vector with an incoming nucleic acid flanked by homology arms are disclosed, e.g., in paragraph (00067) (emphasis added). It is further disclosed that the method for modifying a target genomic locus in a mammalian cell is provided, comprising introducing into a mammalian cell: (i) a nuclease agent that makes a [single] or double-strand break at or near the target genomic method comprising: locus, and (ii) a large targeting vector (L TVEC) comprising an insert nucleic acid flanked with an upstream homology arm and a downstream homology arm comprising nucleic 
Frendeway et al   disclose that the incoming nucleic acid (i.e., the insert least 20 kb in size; nucleic acid) can be at least 20 kb in size: "In one embodiment, the insert nucleic acid is from about 5 kb to about 200 kb." (see para. 87). 
Regarding claim 11, 15, Frendeway et al teach the targeted genetic modification can comprise simultaneous deletion of an endogenous nucleic acid sequence and an insertion of the incoming nucleic acid at the target genomic locus (i.e., replacement): "In one embodiment, the genetic modification is a replacement of an endogenous nucleic acid sequence with an exogenous nucleic acid sequence at the target genomic locus." (see para. 92). It is further disclosed that the nucleic acid replacing the endogenous sequence or being inserted can be a homologous sequence: "In one embodiment, the insert nucleic acid is homologous to a mouse nucleic acid sequence." (see para.93). It is further disclosed that the nucleic acid replacing the endogenous sequence or being inserted can be an orthologous sequence: "In one embodiment, the insert nucleic acid is orthologous to a mouse nucleic acid sequence” (see para. 94). The targeted genetic modification can comprise insertion of a selectable marker: "In one embodiment, the insert nucleic acid comprises a selection cassette" (see para. 90) (limitation of claim 15). 
With respect to claim 16, Frendeway et al   teach that the targeted genetic modification can comprise insertion of a human antibody heavy chain variable domain: "In one embodiment, the insert nucleic acid comprises a genomic nucleic acid sequence that encodes a human immunoglobulin heavy chain variable region amino acid sequence” (see para. 96).   It is further disclosed that the targeted genetic modification can comprise insertion of a human antibody kappa or lambda light chain variable domain: "In one embodiment, the insert nucleic acid comprises a genomic nucleic acid sequence that encodes a human immunoglobulin light chain variable region amino acid sequence. In one embodiment, the genomic nucleic acid sequence comprises an unrearranged human lambda and/or kappa light chain variable region nucleic acid sequence" (see para. 98).  Murphy et al. supplements the teaching of Frendeway et al by disclosing an in vitro method for modifying a genome at a genomic locus of interest in a mouse ES cell, said method comprising introduction of a targeting vector (LTVEC) into a eukaryotic cell to modify the endogenous chromosomal locus of interest (page. 2, para,. 11, 13) and specifically to modify a mouse ES cell (page 3, para. 28).  Murphy et al. teaches that their LTVECs have long homology arms (page 7, para, 129) that increase the targeting frequency of hard to target loci in eukaryotic cells (page 7, para. 133).  Murphy teaches that traditionally, homology arms are less than 10-20 kb (page 1, para. 5, last sentence and para. 7) and that their LTVECs have homology arms larger than those used in current technologies (i.e., 10-20 kb).  Murphy et al. teaches that the LTVEC is capable of accommodating DNA fragments larger than 20 or 100 kb. Specifically, Murphy et al. teaches producing a LTVEC that contains 180 kb of genomic DNA (page 11, para. 187).  Murphy et al further discloses that the incoming nucleic acid that is at least 20 kb in size (see para. 19). In an  preferred embodiment Muprhy et al disclose that the LTVEC is capable of accommodating large DNA fragments greater than 20 kb, and in particular large DNA fragments greater than 100 kb (disclosing human insert of at ~200-300 kb in size) (see figure 4). It is further noted that Murphy et al teach a deletion of at least 20 kb is disclosed (see para. 0191). It is disclosed that mOCR10 LTVEC, the mOCRl 0 coding sequence is replaced by the insertion cassette creating an approximately 20 kb deletion in the "FIGS. 4A-4D: Schematic diagram of the two LTVECs constructed to replace the mouse VDJ region with human VDJ region." Murphy further teaches that the targeted genetic modification comprises insertion of one or more human antibody heavy chain variable domains: one or more human kappa light chain variable domains; or one or more lambda light chain variable domains (see para. 59, 60 and 61 of Murphy).
Murphy et al. teaches that the LTVEC is capable of accommodating DNA fragments larger than 20 kb, and fragments greater than 100 kb. Specifically, Murphy et al. teaches producing a LTVEC that contains 180 kb of genomic DNA (page 11, para. 187).  Accordingly, it would have been obvious to utilize any kb of DNA within the claimed range of claims 19-22.Murphy et al. teaches the LTVEC is capable of accommodating large DNA fragments greater than 20 kb, and particularly large DNA fragments greater than 100 kb.  Accordingly, it would have been obvious to utilize any kb of DNA within the claimed range required by the claim.
Regarding claim 11, Murphy et al. teaches that the modification of the endogenous allele can refer to deletion, insertion and/or substitution of the endogenous nucleic acid sequence (page 6, para.110-112,  para.121) and their methods can be used to produce knockouts, knockins, large genomic insertions and/or deletions (page 7, para. 124; page  8, para.143+). 
Regarding claims 15-16, Murphy et al. teaches that their invention can produce knockouts and knock-in (page 7, para. 124; page 8, para.143+).  Particularly, Murphy teaches using their methods to replace mouse variable gene regions with their counterparts and fully human antibodies are made (page 13-14, para 213-14; page 15, para. 225); particularly, this will result in the cell that have a genome that is entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (page 15, para. 229). ). Thus, these cells will have homozygous deletions of an endogenous nucleic acid sequence and introduction of human nucleic acid sequences and therefore the targeted modification is biallelic genetic modification (limitation of claim 12).
Frendeway and Murphy et al. do not explicitly teach that the mouse ES cell is contacted with a Cas9 protein, a CRISPR RNA that hybridizes to a CRISPR target sequence of interest at the genomic locus of interest, and a tracrRNA (claim 1); they do not teach the specific limitations with regard to claims 7-10; or that the Cas protein is Ca9 and/or the CRISPR target sequence is immediately flanked by a Protospacer Adjacent Motif (PAM) sequence (claim 14).
However, before the effective filing date of instant application, Zhang teach the use of the CRISPR complex to alter gene expression in target gene sequences (Abstract).  Specifically, Zhang teaches vector system that comprises a vector system comprising one or more vectors comprising: a) a first regulatory element operably linked to one or more Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR associated (Cas) system guide RNAs that hybridize with target sequences in genomic loci of the DNA molecules encoding the one or more gene products, b) a second regulatory element operably linked to a Type-II Cas9 protein, wherein components (a) and (b) are located on same or different vectors of the system whereby the guide RNAs target the genomic loci of the DNA molecules encoding the one or more gene products and the Cas9 protein cleaves the genomic loci of the DNA molecules encoding the one or more gene products,.  See page 2, lines 35+.  Zhang teaches that the system can comprise a tracr sequence under the control of a regulatory element, such as polymerase III promoter (col. 4-"To test whether heterologous expression of the CRISPR system (SpCas9, SpRNase IIL tracrRNA, and pre-crRNA) in mammalian cells can achieve targeted cleavage of mammalian chromosomes, HEK 293FTcells were transfected with combinations of CRISPR components. Since DSBs in mammalian nuclei are partially repaired by the non-homologous end joining (NHEJ) pathway, which leads to the formation of indels, the Surveyor assay was used to detect potential cleavage activity at the target EMXJ locus (FIG. 7) ... Co-transfection of all four CRISPR components was able to induce up to 5.0% cleavage in the protospacer (see FIG. 2D). Co-transfection of all CRISPR components minus SpRNase III also induced up to 4. 7% indel in the proto spacer, suggesting that there may be endogenous mammalian RNases that are capable of assisting with crRNA maturation. Similar experiments using a variety of guide sequences produced indel percentages as high as 29% (see FIGS. 3-6, JO, and 11). These results define a three component system for efficient CRISPR-mediated genome modification in mammalian cells." A working example of use of the CRISPR/Cas9 system in mouse cells is disclosed, (col. 48, lines 3-19). It is noted that Zhang teaches contacting the cell with an incoming nucleic acid flanked by 5' and 3' homology arms (e.g., a homologous recombination (HR) template) in FIG. 4C (col.  49, lines 17-54). The results demonstrate the utility of CRISPR for facilitating targeted gene insertion in the mammalian genome (see col. 49, example 1). 
Regarding claims 7-8, Zhang et al. teaches that the guide RNAs are fused to a tracr sequence (col. 3, lines 7-8; 34-35). Zhang teaches that the invention provides an engineered, programmable, non-naturally occurring CRISPR-Cas system comprising a Cas9 protein and one or more guide RNAs, wherein the guide RNAs can be fused to a tracr sequence (col. 2, lines 49+).
Regarding claim 9, Zhang teaches that the two or more elements in the CRISPR system can be expressed with one or more vectors to be introduced separately (col. 17, lines 33+). Zhang teaches that the CRISPR complex comprises a CRISPR enzyme that is complexed with the guide sequence that is hybridized to the target sequence, and the tracr mate sequence that is hybridize to the tracr sequence; and (b) a second regulatory element operably linked to an enzyme-coding sequence encoding said CRISPR enzyme comprising a nuclear localization sequence; wherein components (a) and (b) are located on the same or different vectors of the system.
Zhang et al. teaches a) a first regulatory element operably linked to one or more CRISPR-Cas system guide RNAs that hybridize with target sequences in genomic loci of DNA molecules encoding one or more gene products, b) a second regulatory element operably linked to a Type-II Cas9 protein, wherein components (a) and (b) are located on same or different vectors of the system, whereby the guide RNAs target the genomic loci of the DNA molecules encoding the one or more gene products in a eukaryotic cell and the Cas9 protein cleaves the genomic loci of the DNA molecules encoding the one or more gene products, whereby expression of the one or more gene products is altered; and, wherein the Cas9 protein and the guide RNAs do not naturally occur together.  The tracr sequence can be fused to a guide RNA sequence (col. 3, lines 
Regarding claim 14, Zhang et al. teaches that the vector contains a Cas9 sequence (col. 2, line 42; col. 4, lines 21-25) and that their vector further comprises a protospacer-adjacent motif (PAM) that flanks the target sequence.   (See col. 28, lines 23+; col. 47, lines 8+ and Figure 2). The combination of reference differ from claimed invention by not disclosing transfection of fragments of 50 kb or more.
Thomas teaches transfection mouse cell lines with fragments of approximately 10 kb for recombinational cloning (Figs. 1 and 2 and accompanying text). Loring teaches transfection of mouse cell lines with DNAs 50 kb and larger for homologous recombination using transfection agents engineered to facilitate transfection of cell lines with long DNAs (col 5, Line 64 , col. 36-40).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Frendeway, Murphy et al., to use Cas9 - CRISPR system, taught by Zhang, with a reasonable expectation of success.  One of skill would have been motivated to make this modification because the CRISPR-cas system simplifies the existing methodology.  Specifically, the CRISPR-cas system utilizes the Cas enzyme, which can be required to a specific DNA target sequence using a short RNA molecule. See page 2, lines 10+.  It is relevant to point out that Zhang’s method do not require the generation of customized proteins to target a specific sequence and represent an improvement over the techniques known in the art.  Further, prior art recognized that a nuclease that is specifically engineered to introduce a single or DSB or near a target genomic locus can be used together with a targeting vector to enhance efficiency of homologous recombination at the target genomic locus (see para. 3 of Frendeway). Absent evidence to the contrary, it would have been prima facie obvious to one of ordinary skill in the art to try the method of modifying genome using CRISPR-cas to delete and/or replace large DNA fragments of greater than 20 Kb, with a reasonable expectation of success, because the art teaches the successful targeted deletion and/or replacement of gene of interest using nuclease based targeted deletion and/or insertion of nucleic acid at the target genomic locus. The teaching of Loring shows successful insertion of ~ 50 kb and larger DNAs for targeted recombination in mammalian cell lines, and provide reasonable expectation of success to those of ordinary skill in the art to make and use 50 kb or more fragments for targeted recombination of mammalian cell lines.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 3-8, 11-18 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Shizuya (USPGPUB 20110119779 A1),  Doudna (USPGPUB 20140068797, 03/06/2014, filed on 03/15/2013, EFD05/25/2012)/ Zhang et al (USP 8,697,359, dated 04/15/2014, filed on 10/15/2013 and effective fling date 12/12/2012), Murphy et al (USPGPUB 2004/0018626, 01/29/2004), Thomas (Molecular Cell Biology, 12(7),  2919-2923, 1992) and Loring (US Patent .
Response to arguments
Applicant disagrees with the rejection relying on the Bradley’s declaration citing prior art  of Cho et al 2013, Xu et al, 2014 Zhang and Manjunath et al 2013  warning and doubting about CRISPR/Cas9’s efficiency, safety, and reliability would have outweighed the alleged relative simplicity, convenience, and/or cost-effectiveness of this methodology. Further, before Applicant’s disclosure, CRISPR/Cas9 had only been shown to make small genomic modifications, while a more predicable alternative to making large genomic modifications already existed. Contrary to the Examiner’s reliance on Thomas and Loring, these supplementary references are immaterial to the claimed invention. The Examiner alleges that “Thomas teaches transfection [of] mouse cell lines with fragments of approximately 10 kb for recombinational cloning.” Id. at 14. This allegation misunderstands Thomas’s disclosure of targeting vectors “derived from plasmid pHPRT9.6neo, which contains 9.6 kb of murine Hprt DNA, interrupted in exon 8 by the bacterial Neor gene.” Thomas at p. 2920, left column. The 9.6 kb Hprt DNA of the pHPRT9.6neo plasmid makes up the ~6.1 kb and ~3.0 homology arms of the targeting vectors, not the insert sequence. See id. Instead, the insert sequence is the Neor gene, which is only ~800 bp in size. Thomas therefore would not have led an ordinarily skilled artisan to predict that CRISPR/Cas9 could generate large genomic modifications as claimed. Loring is also unrelated to the technology of the claimed invention. Loring discloses a co lipofection technique for making large genomic modifications in mammalian cells using yeast artificial chromosomes (YACs) or yeast-derived YAC sequences. These yeast artificial chromosomes do not have homology arms (which are required by the instant claims) and integrate randomly into the genome; thus, they do not even function as targeting vectors. Thus, Loring too would not have led an ordinarily skilled artisan to predict that CRISPR/Cas9 could generate large genomic modifications as claimed. In summary, because of the known drawbacks of CRISPR/Cas9 at the time of invention, an ordinarily skilled artisan would not have embraced this uncertain technique over more reliable alternatives, e.g., as taught in Frendewey and Murphy, no matter how much cheaper or faster CRISPR/Cas9 might be. MPEP 2141.. Thomas and Loring do 
In response, as an initial matter, it should be noted that prior and post filing art, provided adequate suggestion that CRISPR/Cas nuclease and ZFNs have comparable efficiencies. This is evident from the Bradley’s declaration filed on 1/23/2020.  The Bradley’s declaration states “Hwang et al also demonstrated comparable gene editing efficiencies among ZFN, TALEN, and CRISPR/Cas9 systems at multiple target loci (see table below): For example, Hwang et al. stated the following in January 2013: “Here we show that [the CRISPR-Cas] system can function in vivo to induce targeted genetic modifications in zebrafish embryos with efficiencies comparable to those obtained using ZFNs and TALENs for the same genes.” See abstract of Hwang et al., “Efficient Genome Editing in Zebrafish Using a CRISPR-Cas System,” Nat. Biotechnol., Vol. 31(3), pp. 227-229, 2013 (emphasis added). The data referred to in Hwang are provided in Table 1 and Supplementary Table 4 of Hwang, and together they show direct comparisons of CRISPR-Cas9 nucleases with ZFNs and TALENs.

    PNG
    media_image1.png
    187
    633
    media_image1.png
    Greyscale

Likewise, Manjunath et al. cited in the Bradley’s declaration stated “In the few available publications using CRISPR/Cas9 system, the gene editing frequency is comparable with ZFN ” See last paragraph on p. 2758 of Manjunath et al., Gene Therapy,” Viruses, Vol. 5, pp. 2748-2766, 2013). Similarly, Xu et al. stated the following in January 2014: “Cas9-mediated genome editing in human cells and zebrafish embryos produced efficiencies similar to those obtained using ZFNs page 1550, Col. 2 of Xu et al., Appl. Environ. Microbiol, Vol. 80(5), pp. 1544-1552, 2014). 
, Cho, Kim, Manjuanth, and Xu one of skill in the art would have expected CRISPR-Cas9 to be comparable in efficiency to a ZFN.
In response to applicant’s argument that CRISPR/Cas9 “simplifies” the methodology are insufficient to support on obviousness rejection, it is relevant to note that use of CRISPR/Cas9 simplifying the methodology over other nuclease based system (ZFN, TALEN) was to establish motivation for one of ordinary skill in the art to try using CRISPR/Cas9 as an alternative method to modify a genome at a genomic locus.. It is in this context, Zhang teach a method that does not require generation of customized proteins to target a specific sequence and represent an improvement over the techniques known in the art including one in Frendeway. In fact, Xu et al cited by the declaration explicitly provide same motivation of using CRISPR/.Cas as discussed in previous office action by stating 
“Generally, protein-directed specificity is comparatively harder to customize than nucleotide-directed specificity. Recombinases and integrases require suitable preexisting recognition sites in thegenome and often have some inherent application limitations. Both ZFNs and TALENs are generated by coupling a customized DNA binding domain with a nonspecific nuclease domain . The DNA binding domain of ZFNs and TALENs is a tandem array of zinc finger (ZF) motifs and TAL repeats, respectively. However, it is difficult and expensive to customize ZFs or TALs by protein engineering, and if the FokI nuclease domain is used, two ZFNs or TALENs must be customized for each new target site. Also, ZFN and TALEN activities are affected by numbers of factors. Even though ZFNs and TALENs have already generated extensive modifications, they are difficult to apply to the creation of multiple mutations in a single genome via stepwise mutagenesis. As tools based on nucleotide-directed specificity …Cas9-based methods require only DNA synthesis or PCR amplification to retarget, so obviously these methods are more convenient and economical (emphasis added) (see page 1550, col. 1 para. 2). 

In view of forgoing, it is apparent art of record provide motivation to one of ordinary seeking to modify a genome at a genomic locus would be motivated to try CRISPR/Cas system as an alternative method to other known method that use nucleases such as ZFN or TALEN as these methods are more convenient and economical. This is consistent with the post filing art of Xu et al cited by applicant. 
It should be noted that the ultimate goal of Frendeway is to make targeted genetic modifications at a target genomic locus by employing homologous recombination facilitated by single or double-strand break at or near the target genomic locus (see abstract). Frendeway disclose using a large targeting vector (L TVEC) in combination with a nuclease agent, which allow efficient deletion, addition (e.g., insertion), and/or replacement of a large nucleic acid sequence of greater than 20 kb at the genomic locus of interest (see para. 5). The reference teaches modifying a target genomic locus in a mammalian cell (such as ES cell) comprising 5kb to about 200kb (para. 51, 67). It is emphasized that Frendeway defines the term "nuclease" as used herein includes an agent that induces a break in a nucleic acid sequence, e.g., a single or a double strand break in a double-stranded DNA sequence. Nucleases include those which bind a preselected or specific sequence and cut at or near the preselected or specific sequence, e.g., engineered zinc finger nucleases and engineered T AL effector nucleases. 
It is emphasized that nucleases are not limited to ZFNs and TAL effector nuclease, but can be any nuclease suitable for use with an L TVEC to achieve improved targeting efficiency (emphasis added, see para. 145). It is further relevant to point out that Frendeway provide reasons for the failure of conventional targeting methods include targeting using homologous recombination employing conventional targeting vectors. Loci that are difficult to target include loci that cannot be targeted even with L TVECs alone, i.e., in the absence of assistance in the form of a recombinogenic single or double strand-break, or that are targeted with L TVECs improperly or at a low efficiency in the absence of the recombinogenic single or double-strand break (see para. 152, 158). As previously indicated, methods are provided for targeting nucleic acid sequences employing a nuclease agent capable of forming a recombinogenic single or double-strand break, in conjunction with a large targeting vector, or L TVEC, wherein the targeted nucleic acid sequence (or a sequence near the targeted nucleic acid sequence) is modified by the LTVEC (see para. 153-154). A variety of nuclease agent suitable for the purpose of making a recombinogenic single or double-strand break are well-known in the art, including Cas9 as evident from the teaching of Zhang. The presence of a single or a double strand break at or near the target nucleic acid increases the efficiency and/or frequency of recombination between an LTVEC and a target nucleic acid, wherein the recombination is homologous recombination, and wherein targeting efficiency of an LTVEC sequence at the target genomic locus is at least about 2-fold higher to about 4-fold higher than in the absence of the single or double-strand break (see para. 155). Zhang et al cure the deficiency by disclosing CRISPR-mediated gene editing in mammalian cells could be through the "error-prone NHEJ mechanism" or "homologous recombination (HR)", a high fidelity gene repair pathway for making precise high-fidelity homology-directed repair (HDR). 
It is relevant to note that the Frendeway teaches that the targeting vector's homology arms lies outside the nuclease target site, therefore, the targeting vector is not cleaved by the nuclease and DBS produced by nuclease could stimulate repair process (see Fig. 1).
 In view of foregoing teaching of Zhnag, it is apparent that NHEJ is an error-prone method that produces small indels during repair process as asserted by the applicant as well, however, editing template with homologous flanking arms using LTVECs vector (see figure 1 of Frendeway), the double stranded break could be repaired by homology directed repair mechanism producing defined deletions, insertions and/or substitutions as suggested by Zhang. Zhang et al. cure the deficiency in Frendeway et al. for repairing making DBS using CRISPR/Cas9 that could be repaired through HDR resulting in an error free repair leading to desired modification including a deletion, insertion,and/or replacement of the sequence at the site of the DBS, with reasonable expectation of success. There is no requirement for Frendeway et al. to teach that which is clearly taught by Zhang et al.
In response to applicant’s argument that CRISPR/Cas9’s doubt expressed with respect to efficiency, safety, and reliability at enhancing targeting efficiency for large-sized deletions and insertions until disclosure of instant application (example 1), it is noted that Xu cited by applicant states “To date, Cas9-based tools have presented the ability to delete 6-kb genomic fragments and insert up to 3 kb of DNA into the intended genomic locus. However, for application in synthetic biology, the potential of delivering larger DNA fragments still needs to be evaluated (see page 1550 col. 2, Xu et al  Appl. Environ. Microbiol, Vol. 80(5), pp. 1544-1552, 2014, art of record). It is Frendeway who disclose using a large targeting vector (L TVEC) in combination with a nuclease agent, which allow efficient deletion, addition (e.g., insertion), and/or replacement of a large nucleic acid sequence of at least 20 kb at the genomic locus of interest (see para. 5). The reference teaches modifying a target genomic locus in a mammalian cell (such as ES cell) comprising introducing into a mammalian cell: (i) a nuclease agent that makes a single or double-strand break at or near the target genomic locus, and (ii) a large targeting vector (L TVEC) comprising an insert nucleic acid flanked with an upstream homology 5kb to about 200kb (para. 51, 67).
 In view of foregoing, it would have been obvious to try to modify the teachings of prior art of Frendeway to use CRISPR-Cas system, taught by Zhang, with a reasonable expectation of success. It should be noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). It is relevant to note that example 1 of instant application is also prophetic and fails to disclose insertion of  larger nucleic acid segment of at least 20 kb (example 1).  In absence of any surprising or unexpected with respect to use of the CRISPR-Cas9 system in conjunction with long segments of DNA. The claim simply sets forth a length of DNA, but lacks any structural or functional features that would not be taught or suggested by the prior art. As indicated supra in prior art, DNA will be integrated via a large targeting vector (L TVEC) as disclosed in Frendeway at a low frequency even in the absence of a targeted endonuclease activity. Given that the CRISPR system was developed at least as an 'alternative' system for introducing double strand breaks in a genome, it is reasonable to conclude that it would at least be ‘obvious to try’ utilizing the CRISPR-Cas9 system in conjunction with larger DNA segments. In response to applicant’s argument of Thomas and Loring not teaching the invention, it is noted that the cited art provide evidence that one one of ordinary skill was aware at the time of filing of the challenges of incorporating DNA donor strands in mammalian genomes, and would be motivated to utilize new alternative tool such as CRISPR/Cas disclosed in prior art.
In response to applicant’s argument that there is no motivation to arrive at the claimed invention as Examiner has not met the burden of prima facie obviousness, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
In response to Applicant argument that unexpected results achieved by the claimed invention include the ability to generate large genomic modifications, a feature that is required by the claims, it is noted that Frendeway teach improving the efficiency of targeted genetic modification using LTVEC vector with a nuclease (ZFN) by electroporating with expression vectors that express ZFNs 1 and 2 together with the LTVEC. The targeting vector's homology arms lie outside the ZFN target site, therefore, the targeting vector is not cleaved by the ZFNs. 

The double strand break produced by the ZFNs stimulates homology-directed repair (HDR) (see table 3).  Thus, the skilled artisan would recognize that the nucleic acid sequence having a size of at least 20 kb with an express preference to make large insertions or deletions and would work in the claimed method of modifying a genome with any nucleases. It would have been obvious to try one of ordinary skill in the art to modify the method of Frendeway substituting the a nuclease (ZFN) with functionally equivalent another nuclease (cas9) as suggested in Zhang that could be introduced into the cells together with the LTVEC to increase the efficiency of homologous recombination at the target genomic locus, with reasonable expectation of success. It would be obvious to one of ordinary skill in the art to use the resulting electroporated cells to plate and subject to drug selection to find colonies that are drug-resistant that  are picked and routinely screened for the targeted modification using the modification of allele (MOA) assay as described in Frendeway and Murphy resulting in higher targeting efficiency. 
It is emphasized that the evidence of reasonable expectation of the method disclosed in cited art of record  is evident from post filing art of Frendewey et al (US 9546384, 1/17/ 2017, effective filing date 12/11/2013, cited as evidence without relying on rejection) providing  evidence of successfully contacting mouse ES cells with Cas 9, CRISPR RNA, tracrRNA and a large targeting vector LTVEC to increase the efficiency of homologous recombination at the target genomic locus to generate large genomic modification. Applicant’s argument that claims sets forth a larger DNA but lacks any structural or functional features that would not be taught or suggested by the prior art. As disclosed in prior art, it is generally known that DNA will be integrated using LTVEC vector at a low frequency even in the absence of a targeted endonuclease activity as in Murphy. Given that the CRISPR system was developed at least as an 'alternative' system for introducing double strand breaks in a genome, the it is reasonable to conclude that it would at least be ‘obvious to try’ utilizing the new CRISPR-Cas9 system in conjunction with and a large targeting vector LTVEC to increase the efficiency of homologous recombination at the target genomic locus to generate large genomic modification, with reasonable expectation of success.

Maintained-Obviousness Type Double Patenting
Claims 1, 3-8, 11-18 and 19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 15072794 and in view of Zhang et al (USP 8,697,359, dated 04/15/2014, filed on 10/15/2013 and effective fling date 12/12/2012) for the reasons of record. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims 1, 3-8, 11-18 and 19 in the instant case and application . 15072794. Thus the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al WO 2014/093622 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632